Citation Nr: 0928213	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands.  

2.  Entitlement to service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
residuals of frostbite of the hands, and found no new and 
material evidence had been submitted to reopen his service 
connection claim for residuals of frostbite of the feet.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

The Veteran had originally requested a personal hearing 
before a Veterans Law Judge.  He was scheduled for such a 
hearing in May 2008; however, he did not report for his 
hearing.  In a May 2008 written statement, his physician 
stated the Veteran suffered from dementia, and would be 
unable to attend his scheduled hearing, and suggested the 
Veteran would be unable to testify at any future hearing.  
Thus, the Board finds remand of this appeal to afford the 
Veteran another hearing opportunity would serve no useful 
purpose and is not required at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has been presented establishing that 
the Veteran has peripheral neuropathy of the hands as a 
result of frostbite sustained during active military service.  

2.  Competent evidence has been presented establishing that 
the Veteran has peripheral neuropathy of the feet as a result 
of frostbite sustained during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of peripheral neuropathy of 
the hands as a result of frostbite have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  

2.  The criteria for the award of peripheral neuropathy of 
the feet as a result of frostbite have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

II. Service connection - Frostbite of the hands and feet

The Veteran seeks service connection for residuals of 
frostbite to the hands and feet.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As a preliminary matter, the Board observes that within the 
February 2006 rating decision on appeal, the RO determined 
that because service connection for residuals of frostbite of 
the feet had previously been denied, the provisions of 
38 U.S.C.A. § 5108 applied to any current claim.  In an April 
2004 rating decision, of which the Veteran was afforded 
notice in May 2004, the Veteran was in fact denied service 
connection for residuals of frostbite of the feet.  However, 
the Board also notes that later that same month, May 2004, 
the Veteran was afforded another VA medical examination in 
which he was reported to have "numbness and tingling of his 
hands and feet since he was frostbitten in Korea."  Physical 
examination also confirmed slightly diminished sensation of 
the hands and feet.  Because this additional evidence was 
received within a year of the April 2004 rating decision, the 
Board finds it should have been considered as part of the 
Veteran's original and still pending claim under 38 C.F.R. 
§ 3.156(b).  Thus, the April 2004 rating decision did not 
become final, and 38 U.S.C.A. § 5108 does not apply to the 
Veteran's service connection claim for residuals of frostbite 
to the feet.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a disability of the hands or 
feet related to or resulting from frostbite.  According to 
his August 1973 service separation examination, his upper and 
lower extremities were within normal limits, without evidence 
of abnormality.  

Post-service, in January 2001, the Veteran was afforded an 
EMG study for a many-year history of paresthesias of the 
hands.  A history of severe frostbite injury to the feet was 
also noted.  Based on the test results, the examiner 
diagnosed severe mixed sensorimotor polyneuropathy, "most 
likely due to diabetes."  According to a June 2004 statement 
from O.M.K., M.D., a private physician, the Veteran has had 
diabetes mellitus since approximately 1980.  April and May 
2004 VA medical examinations both reflect the Veteran's 
reported history of frostbite injuries to the upper and lower 
extremities during military service in Korea, as well as a 
longstanding history of diabetes mellitus.  According to the 
April 2004 VA examination report, because the Veteran's 
abnormal sensation of the feet developed prior to the 
diagnosis of diabetes, his neuropathy was likely a residual 
of frostbite, and not diabetes.  Diabetic neuropathy was 
diagnosed on VA examination in May 2004.  The Board notes 
that the Veteran has already been afforded service connection 
for diabetes mellitus with peripheral neuropathy of the both 
the upper and lower extremities.  

The Veteran and his wife have submitted written statements 
alleging he has experienced longstanding and recurrent 
numbness, pain, tingling, and cold sensitivity of the hands 
and feet.  He has stated these symptoms began following his 
military service in Korea in 1950, when he was exposed to 
severe cold weather for extended periods.  Service personnel 
records confirm the Veteran was stationed in Korea from 
August 1950 to June 1951, and again from February 1960 to 
February 1961.  

After considering the totality of the record, the Board finds 
the award of service connection for peripheral neuropathy of 
the hands and feet, as residuals of frostbite, is warranted.  
The Board acknowledges first that while the Veteran's service 
treatment records are negative for any diagnoses of or 
treatment for cold injuries, the Veteran is nonetheless 
competent to testify regarding such injury incurrence and/or 
symptomatology as is susceptible to lay observation.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A Veteran is 
also competent to report a continuity of observable 
symptomatology, as in the present case.  Duenas v. Principi, 
18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board finds the Veteran to be a credible 
witness, and thus accepts his contentions of cold weather 
exposure during military service in Korea, followed by 
recurrent neurological symptoms of the upper and lower 
extremities.  

Next, the Board notes that the medical record reflects 
current diagnoses of peripheral neuropathy of the upper and 
lower extremities, which have been confirmed on EMG study.  
Admittedly, the competent evidence of record suggests this 
peripheral neuropathy is due at least in part to diabetes and 
not just residuals of frostbite, but because the Veteran has 
already been awarded service connection for his diabetes, 
such evidence ultimately supports the award of service 
connection, albeit on a secondary basis.  See 38 C.F.R. 
§ 3.310 (2008).  Thus, regardless of the comparable roles 
both frostbite and diabetes played in etiology of the 
Veteran's peripheral neuropathy of the upper and lower 
extremities, service connection for this disability is 
nevertheless warranted.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the hands as a residual of frostbite is granted.  

Entitlement to service connection for peripheral neuropathy 
of the feet as a residual of frostbite is granted.  




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


